Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM STATUS
Applicant’s amendments to the claims filed on 01/10/2020 are acknowledged. According to the Amendments to the claims, claims 1-16 has /have been cancelled; claims 17-36 has /have been added. Accordingly, claims 17-36 are pending in the application.  An action on the merits for claims 17-36 are as follow. 
The previous Requirement for Restriction (07/14/2022) are withdrawn based on applicant's explanation during the 08/24/2022 telephone interview.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, under claim 29: the “a magnet”, and under claim 35: the “a control valve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-28 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 205923767 U) in view of Shang et al. (CN 204765085 U).  
Regarding Independent Claim 17, Guo et al. disclose a locking brewing device comprising:
a seat body (19- housing, [0024], Fig 1) configured to mount a material cup (14- capsule cup, [0024], Fig 1), a piston chamber (a 16- sliding space for lifting pedestal 13, [0024], Fig 1) with an open end and a closed end being formed in the seat body (16 with an open top end and a closed bottom end being formed in 19, Fig 1);
a piston slidably and sealedly arranged in the piston chamber (13- lifting pedestal slidably and sealedly arranged in 16, [0024], Fig 1) and configured to lock a beverage capsule in the material cup (lock a beverage capsule 3 in 14, [0024], Fig 1); and
a liquid guide piercing tube (11- water outlet needle, [0024], Fig 1) arranged at a surface of the piston that faces the open end of the piston chamber (11 arranged at a surface of 13 that faces the open end of 16, Fig 1) and being configured to pierce the beverage capsule in the material cup and deliver liquid (water outlet needle 11… pierce the capsule 3, [0026], Fig 1);
wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (13 is pushed to move downward by rotating the pressing rod 15, [0027], Fig 1); and
the piston includes a liquid inlet passage in communication with the liquid guide piercing tube (the water outlet needle 11 is disposed on the lifting pedestal 13, [0027], Fig 1).
Guo et al. disclose the invention substantially as claimed and as discussed above; except wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (“the piston and the closed end of the piston chamber form a pressure medium chamber” taught by Guo et al. already) having an opening.
Shang et al. teach a locking brewing device comprising: a piston (a hydraulic expansion bag 2, [0013], Figs 1-2) and closed end of a piston chamber (the chamber where 2 located in, Fig 1) form a pressure medium chamber having an opening (form a pressure medium chamber having an opening- a hydraulic through hole 9, [0013], Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Guo et al. with Shang et al.’s further teaching of wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (“the piston and the closed end of the piston chamber form a pressure medium chamber” taught by Guo et al. already) having an opening. because Shang et al. teach, in Para. [0003], of providing an excellent expansible brewing device for beverage makers that has a simple structure and a low cost.
Regarding Claims 18-28 and 30, Guo et al. in view of Shang et al. teach the invention as claimed and as discussed above, and Guo et al. further teaches:
Claim 18, wherein the piston is configured to move in a direction away from the closed end of the piston chamber under a pressure of a medium in the pressure medium chamber (to drive the water outlet needle 11 to move up and down smoothly, [0027]; since 13 is slidably and sealedly arranged in the piston chamber).
Claim 19, wherein the opening (a hydraulic through hole 9, [0013], Fig 1, taught by Shang et al.) is formed in the closed end of the piston chamber (9 is formed in the closed end of the chamber where 2 located in, Fig 1, taught by Shang et al.).
Claim 20, wherein: the liquid inlet passage includes a tube inside the pressure medium chamber (tube 11 inside the pressure medium chamber, Figs 1-4); and an orifice connected to the tube is formed in the closed end of the piston chamber (an orifice connected to 11 is formed in the closed end of 16, Fig 1).
Claim 21, wherein: the piston includes a piston body (a piston body where 13 pointed at, Fig 1) and a rod body that serves as the tube (rod body 11 serves as the tube, Fig 1);
the rod body includes an axial hollow passage that serves as the liquid inlet passage (11 includes an axial hollow passage that serves as the liquid inlet passage, Fig 1); and
the rod body extends into and is slidably and sealedly fitted in the orifice (since 13 is slidably, see Fig 1).
Claim 22, wherein: a protrusion extending toward the pressure medium chamber is formed at the closed end of the piston chamber (a protrusion around 13 extending toward the pressure medium chamber formed at the closed end of 16, Fig 1); and
the opening (a hydraulic through hole 9, [0013], Fig 1, taught by Shang et al.) and the orifice (an orifice connected to 11 is formed in the closed end of 16, Fig 1) are formed in the protrusion and extend axially (see Fig 1).
Claim 23, further comprising: an elastic reset member arranged between the piston and the seat body (17- spring, 17 between 13 and 19 [0024], Fig 1), and being configured to drive the piston to move in a direction towards the closed end of the piston chamber (see Fig 1).
Claim 24, wherein: an axial groove is formed in an inner side surface of the chamber wall of the piston chamber (axial groove is formed in an inner side surface of the chamber wall of 16, Fig 1);
the piston includes:
a guide wall extending toward the pressure medium chamber (guide wall of 13 extending toward the pressure medium chamber, Fig 1); and
a radial extension part formed at an outer side surface of the guide wall (a radial extension part formed at an outer side surface of the guide wall of 13, Fig 1) and
arranged in the axial groove, the radial extension part being configured to move axially along the axial groove (see details between 13 and 16 in Fig 1); and
the elastic reset member is arranged in the axial groove and abuts against the radial extension part (spring 17 is arranged in the axial groove and abuts against the radial extension part, see details of 17 and 16 in Fig 1).
Claim 25, wherein: a protrusion extending toward the pressure medium chamber is formed at the closed end of the piston chamber (a protrusion around 13 extending toward the pressure medium chamber formed at the closed end of 16, Fig 1); 
a guide space is formed between the protrusion and a side wall of the pressure medium chamber (guide space is formed between the protrusion around 13 and a side wall of the pressure medium chamber in Fig 1); and
the piston includes a guide wall extending toward the pressure medium chamber and arranged inside the guide space (guide wall of 13 extending toward the pressure medium chamber and arranged inside the guide space, see Fig 1).
Claim 26, further comprising: a beverage capsule sealing gasket provided at the surface of the piston that faces the open end of the piston chamber (12- sealing ring, [0024]; 12 provided at the surface of 13 that faces the open end of 16, Fig 1), and including:
a convex arc surface configured to abut against a sealing film of the beverage capsule (convex arc surface of 12 configured to abut against a sealing film of 3, Fig 1); and
an elastic skirt arranged around the convex arc surface and configured to press a circumference of the beverage capsule (elastic skirt of 12 arranged around the convex arc surface and configured to press a circumference of 3, Fig 1);
wherein the liquid guide piercing tube penetrates through the convex arc surface (11 penetrates through convex arc surface of 12, Fig 1).
Claim 27, wherein the liquid guide piercing tube penetrates through the convex arc surface at a center of the convex arc surface (11 penetrates through the convex arc surface of 12 at a center of the convex arc surface, Fig 1).
Claim 28, wherein the seat body includes a guide groove at the open end of the piston chamber and configured to allow a guide edge of the material cup to be drawn out or inserted (14 is detachably mounted on a body of the capsule coffee machine 2, ]0029]; clearly, 19 needs to includes a guide groove at the open end of 16 in order to allow a guide edge of 14 to be drawn out or inserted, details see Figs 1-4).
Claim 30, wherein the closed end of the piston chamber includes a piston body configured to be detachably mounted to the seat body (the bottom of 16 includes a piston body configured to be detachably mounted to housing 19, [0028], Fig 1).

Regarding Independent Claim 31, Guo et al. disclose a beverage brewing device comprising:
a material cup (14- capsule cup, [0024], Fig 1) with a brewing chamber (see 14 in a brewing chamber, Fig 2); and
a locking brewing device including:
a seat body (19- housing, [0024], Fig 1) configured to mount the material cup, a piston chamber (a 16- sliding space for lifting pedestal 13, [0024], Fig 1) with an open end and a closed end being formed in the seat body (16 with an open top end and a closed bottom end being formed in 19, Fig 1);
a piston slidably and sealedly arranged in the piston chamber (13- lifting pedestal slidably and sealedly arranged in 16, [0024], Fig 1) and configured to lock a beverage capsule in the material cup (lock a beverage capsule 3 in 14, [0024], Fig 1); and
a liquid guide piercing tube (11- water outlet needle, [0024], Fig 1) arranged at a surface of the piston that faces the open end of the piston chamber (11 arranged at a surface of 13 that faces the open end of 16, Fig 1) and being configured to pierce the beverage capsule in the material cup and deliver liquid (water outlet needle 11… pierce the capsule 3, [0026], Fig 1);
wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (13 is pushed to move downward by rotating the pressing rod 15, [0027, Fig 1); and
the piston includes a liquid inlet passage in communication with the liquid guide piercing tube (the water outlet needle 11 is disposed on the lifting pedestal 13, [0027], Fig 1).
Guo et al. disclose the invention substantially as claimed and as discussed above; except wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (“the piston and the closed end of the piston chamber form a pressure medium chamber” taught by Guo et al. already) having an opening.
Shang et al. teach a locking brewing device comprising: a piston (a hydraulic expansion bag 2, [0013], Figs 1-2) and closed end of a piston chamber (the chamber where 2 located in, Fig 1) form a pressure medium chamber having an opening (form a pressure medium chamber having an opening- a hydraulic through hole 9, [0013], Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Guo et al. with Shang et al.’s further teaching of wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (“the piston and the closed end of the piston chamber form a pressure medium chamber” taught by Guo et al. already) having an opening. because Shang et al. teach, in Para. [0003], of providing an excellent expansible brewing device for beverage makers that has a simple structure and a low cost.
Regarding Claim 32, Guo et al. in view of Shang et al. teach the invention as claimed and as discussed above, and Guo et al. further teaches:
wherein: the material cup is mounted at the open end of the piston chamber (3 is mounted at the open end of 16, Fig 1); and
the piston is configured to move, under a pressure of a medium in the pressure medium chamber (to drive the water outlet needle 11 to move up and down smoothly, [0027]; since 13 is slidably and sealedly arranged in the piston chamber), from an open position where the liquid guide piercing tube is away from the brewing chamber to a locked position where the liquid guide piercing tube extends into the brewing chamber (see relative movement of 13, 11 and position of 14 in Figs 1-3).

Regarding Independent Claim 33, Guo et al. disclose a beverage machine comprising: a beverage brewing device including:
a material cup (14- capsule cup, [0024], Fig 1) with a brewing chamber (see 14 in a brewing chamber, Fig 2); and
a locking brewing device including:
a seat body (19- housing, [0024], Fig 1) configured to mount the material cup (14- capsule cup, [0024], Fig 1), a piston chamber (a 16- sliding space for lifting pedestal 13, [0024], Fig 1) with an open end and a closed end being formed in the seat body (13 with an open top end and a closed bottom end being formed in 19, Fig 1);
a piston slidably and sealedly arranged in the piston chamber (13- lifting pedestal slidably and sealedly arranged in 16, [0024], Fig 1) and configured to lock a beverage capsule in the material cup (lock a beverage capsule 3 in 14, [0024], Fig 1); and
a liquid guide piercing tube (11- water outlet needle, [0024], Fig 1) arranged at a surface of the piston that faces the open end of the piston chamber (11 arranged at a surface of 13 that faces the open end of 16, Fig 1) and being configured to pierce the beverage capsule in the material cup and deliver liquid (water outlet needle 11… pierce the capsule 3, [0026], Fig 1);
wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (13 is pushed to move downward by rotating the pressing rod 15, [0027, Fig 1); and
the piston includes a liquid inlet passage in communication with the liquid guide piercing tube (the water outlet needle 11 is disposed on the lifting pedestal 13, [0027], Fig 1); and
a liquid supply system (21- water supply device, [0024], Fig 1) in communication with the opening of the pressure medium chamber and the liquid inlet passage (the water outlet needle 11 is communicated with a water outlet of the water supply device 21, [0029], Figs 1-3).
Guo et al. disclose the invention substantially as claimed and as discussed above; except wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (“the piston and the closed end of the piston chamber form a pressure medium chamber” taught by Guo et al. already) having an opening.
Shang et al. teach a locking brewing device comprising: a piston (a hydraulic expansion bag 2, [0013], Figs 1-2) and closed end of a piston chamber (the chamber where 2 located in, Fig 1) form a pressure medium chamber having an opening (form a pressure medium chamber having an opening- a hydraulic through hole 9, [0013], Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Guo et al. with Shang et al.’s further teaching of wherein: the piston and the closed end of the piston chamber form a pressure medium chamber (“the piston and the closed end of the piston chamber form a pressure medium chamber” taught by Guo et al. already) having an opening. because Shang et al. teach, in Para. [0003], of providing an excellent expansible brewing device for beverage makers that has a simple structure and a low cost.
Regarding Claim 34, Guo et al. in view of Shang et al. teach the invention as claimed and as discussed above, and Guo et al. further teach: wherein the liquid supply system is configured to:
supply the liquid to the pressure medium chamber through the opening to drive the piston to move from an open position where the liquid guide piercing tube is away from the brewing chamber to a locked position where the liquid guide piercing tube extends into the brewing chamber to pierce the beverage capsule in the brewing chamber (to drive the water outlet needle 11 to move up and down smoothly, [0027]; since 13 is slidably and sealedly arranged in the piston chamber, Figs 1-3); and
supply the liquid to the liquid inlet passage when the piston is at the locked position (a water flow of the water supply device 21 enters the capsule 3 through the water outlet needle 11 for brewing, [0030])

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 205923767 U) in view of Shang et al. (CN 204765085 U) as applied to claim 17, further in view of Castellani (US 2011/0162530 A1).  
Regarding Claim 29, Guo et al. in view of Shang et al. teach the invention as claimed and as discussed above; except further comprising: a magnet arranged at an end of the guide groove (“the guide groove” taught by Guo et al. already) and configured to attract the guide edge of the material cup (“the guide edge of the material cup” taught by Guo et al. already).
Castellani teaches a beverage production machine (a coffee machine 1, [0047], Fig 1) further comprising: a magnet (permanent magnets 55, [0059], Figs 4-5) arranged at an end of a guide groove (55 at an end of slot 53A, [0059], Figs 4-5) and configured to attract a guide edge (a guide edge of pivot pin 21, [0059] , Figs 4-5).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Guo et al. in view of Shang et al. with Castellani’s further teaching of a magnet arranged at an end of the guide groove (“the guide groove” taught by Guo et al. already) and configured to attract the guide edge of the material cup (“the guide edge of the material cup” taught by Guo et al. already); because Castellani teaches, in Abstract, of providing an excellent mechanism for the convenience of capsule retaining and ejecting during the operation of brewing process.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record by itself or in combination does not disclose the limitations under Claim 35: wherein: the liquid supply system includes a control valve in communication with the opening of the pressure medium chamber and the liquid inlet passage; and a back pressure valve is provided in a tube line connecting the control valve and the liquid inlet passage, the back pressure valve being configured to: be closed when the liquid is supplied via the control valve and the opening to the pressure medium chamber; and be opened to supply the liquid to the liquid inlet passage when a pressure applied to the back pressure valve reaches an opening threshold; and there is no motivation found to modify the prior art to obtain the claimed limitations. 
With respect to claim 36, the dependency on claim 35 makes them allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761